Citation Nr: 1307988	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-43 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Earle A. Koontz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran provided testimony before the undersigned at a Travel Board hearing in Nashville, Tennessee; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, a right foot disability, and a left foot disability, are being  REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Tinnitus had its onset during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The Veteran reports acoustic trauma exposure during service in Vietnam, where he served in a transportation unit and had duty offloading cargo ships.  He specifically reports an incident in which a forklift battery exploded close to him, and has testified that he has had ringing in his ears ever since.  In a lay statement of record L.C., who reported that he served with the Veteran in Vietnam, confirmed the Veteran's assignment with a unit that did stevedore work in Qui Non and at a supply depot in Quang Tri Province.

The Veteran underwent a VA audiological examination in April 2009, during which he reported the forklift battery explosion incident during service.  The examiner diagnosed current sensorineural hearing loss and associated tinnitus.  The examiner apparently discounted the history of forklift explosion during service as it was not documented in the Veteran's service treatment records.

The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his duties in service.  The Veteran's report of experiencing tinnitus since service is deemed credible, as his report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As the Veteran has a current diagnosis of tinnitus and has provided a credible history of inservice onset of such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Service connection for tinnitus is granted.




REMAND

The Veteran contends that he suffered an injury to his right foot when he stepped on a stick in a hole in Vietnam.  He reports that he had a cut that was stitched at that time, and that he has experienced problems with numbness in that foot since the injury.  He also reports that he suffered an injury to his left foot in Vietnam when a ricocheting bullet hit his foot.  He reports ongoing problems with the left foot since service.  The Veteran has not been provided with a VA examination to determine whether he has a current disability of either foot that could be associated with his reported inservice injuries.

The Veteran also attributes his current bilateral hearing loss to the explosion of the forklift battery during service.  The VA audiological examination in April 2009 found mild to profound sensorineural hearing loss of the right ear, and moderate to profound sensorineural hearing loss of the left ear.  The examiner discounted the Veteran's report of the forklift battery explosion since it was not documented in his service treatment records.  In opining that the Veteran's current bilateral hearing loss was less likely as not related to noise exposure during service, the examiner noted that hearing impairment was noted at the Veteran's induction into service and that hearing levels were within normal limits at separation from service.  

The VA audiologist's discounting of the Veteran's credible report of the inservice forklift battery explosion, coupled with his lack of discussion of the reliability of the abnormal induction examination audiological readings in light of the normal separation examination readings, renders the VA examination inadequate.  The issue must be remanded for another examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed disability of the right or left foot, to include its potential relationship to service.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left or right foot disability had its onset in or is otherwise attributable to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to service.  In so doing, the examiner must consider the Veteran's credible report of the inservice forklift battery explosion.  The examiner must also comment on the audiological findings at induction and separation from service, and specifically provide an opinion on the credibility/significance of abnormal findings at induction and normal findings at separation from service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


